Citation Nr: 0821863	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a higher initial rating for PTSD, rated as 30 
percent disabling prior to June 30, 2006, and 70 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  Thereafter, 
jurisdiction was transferred to the RO in Manchester, New 
Hampshire.

In the May 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from April 8, 1997.  The veteran perfected an 
appeal with respect to the initial 30 percent rating and in a 
December 2004 decision the Board denied the claim for an 
increased rating.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2005, the Court issued an order that granted a 
Joint Motion for Remand, vacated the Board's December 2004 
decision, and remanded the matter to the Board for action in 
compliance with the motion.  Thereafter, in January 2006, the 
Board remanded the case for further development to comply 
with the joint motion and the Court order.  In a November 
2007 rating decision, the RO granted an increased rating of 
70 percent for PTSD, effective from June 30, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the January 2006 remand, the Board instructed the RO/AMC 
to schedule the veteran for a VA examination in order to 
determine the current level of severity of his PTSD.  
Specifically, the Board requested the VA examiner to provide 
an opinion as to the impact the veteran's PTSD symptoms have 
on his unemployability.  

Although the veteran underwent a VA examination in June 2006, 
the report of that examination is insufficient for 
adjudication purposes because it does not contain the 
requested opinion regarding unemployability.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA mental health treatment 
records from the Northampton VA medical 
center dating since May 2006.

2.  Return the claims folder, to include a 
copy of this remand, to the examiner who 
conducted the June 2006 VA examination, 
and request that the examiner provide an 
opinion regarding the impact the veteran's 
PTSD symptoms have on his employability.

If that examiner is not available, the 
file should be provided to another 
qualified examiner to provide the 
requested opinion.  If a new examination 
is needed to adequately address the 
question posed, then one should be 
authorized.

3.  After completing any additional 
development in addition to that described 
above, the RO/AMC should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




